Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the following communication: Non-Provisional Application filed Jul. 31, 2020.
Claims 1-20 are pending in the case. Claims 1, 11 and 20 are independent claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8, 11-15 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Silver et al. (hereinafter Silver) U.S. Patent Publication No. 2013/0141591.
With respect to independent claim 1, Silver teaches a method for facilitating selection of tools for one or more machine vision jobs (see e.g. para [0020] - "The GUI includes a centralized image frame window surrounded by panes having buttons and specific interface components that the user employs in each step of a machine vision system set up and run a new machine vision job. One pane allows the user to view and manipulate a recorded filmstrip of image thumbnails taken in a sequence, and provides the filmstrip with specialized highlighting (colors or patterns) that indicate useful information about the underlying images."), the method comprising: 
displaying, by one or more processors via a display screen, an interactive graphical user interface (GUI) of an application, the application configured to generate job scripts for imaging devices to execute and the application operating in a job construction mode (see e.g. Para [0125] [131] – “In the depicted mode, the right box 839 of the control pane 831, allows the user to select a job to work upon. In this mode, the selections include a new job (button 840), an existing job stored on the selected sensor (or simulated sensor) (button 842), or an existing job that is stored on the HMI (button 844). Note that a job may be stored on the HMI (PC in this example) as a file for simulation or subsequent download to a sensor's memory.” “The final, Finish, box 828 includes a display and record button 897 that permits the user to customize which events are shown in the GUI display and how these are recorded into files for later viewing. In general, the HMI allows viewed image sets to be recorded and replayed as desired for diagnostic and other purposes. The final button in the vertical array is a job-run button 898 that provides runtime operation of a given job, once it has been configured and tested. Beneath the button pane 820 is located a scroll tab 805 that lists name of the currently highlighted mode/mode button 890-898 and allows the user to toggle to the next or previous button in the vertical sequence without need to click upon the actual button.”); 
displaying, by the one or more processors within the interactive GUI, an image; detecting, by the one or more processors, a selection of the a portion of the image (see e.g. Para [86] - “A user can manipulate Photos in an image view by using well-known HMI techniques. For example, a Photo can be selected by clicking with a mouse, and its ROI can be moved, resized, and rotated by dragging.”); 
analyzing, by the one or more processors, the portion of the image to determine a corresponding tool for processing the portion of the image; and displaying, by the one or more processors within the interactive GUI, a user-selectable option to add the corresponding tool to a machine vision job  (see e.g. Para [106] – “To configure the vision detector, the user issues scrolling commands until an image appears in image view window 780 that is suitable to use as a first training image. Generally, an image is suitable if the user judges it to be sufficiently similar in appearance to the typical objects that will be inspected. Note that the object in image view window 780, to object 740 in thumbnail 720. Once a first training image has been chosen, the user configures the vision detector by creating one or more vision tools, for example Locators 520 and 522, Contrast Detector 540, Brightness Detector 550, and Edge Detector 560. In the illustrative GUI 164, a vision tool can be any Photo. The type, position, size, orientation, and operating parameters of each created vision tool are chosen by the user to insure that objects similar in appearance to the object in the first training image can be detected and inspected.”).
With respect to dependent claim 2, Silver teaches detecting, by the one or more processors, a selection of the user-selectable option to add the corresponding tool to the machine vision job; adding, in response to the selection of the user-selectable option, the corresponding tool to a job flow of the machine vision job; and displaying, by the one or more processors within the interactive GUI, the corresponding tool within the job flow (see e.g. Para [106][131]).
With respect to dependent claim 3, Silver teaches detecting, by the one or more processors, a selection of a second user-selectable option to deploy the machine vision job; in response to detecting the selection of the second user-selectable option, generating a job script an imaging device can execute to perform the machine vision job, the job script including computer-readable instructions corresponding to tools within the job flow, wherein the tools include the corresponding tool; and transmitting the job script to the imaging device for execution (see e.g. Para [106][107][131] – “Once a configuration has been created using the first training image, it is desirable to confirm and possibly adjust the configuration using additional training images. Scrolling commands can be issued to choose a second training image, which will appear both in thumbnail 720 and image view window 780. The second training image can be used simply to assess the operation of previously created vision tools, or to update the configuration by creating additional vision tools, or adjusting the position, size, orientation, and/or operating parameters of previously created vision tools.”).
With respect to dependent claim 4, Silver teaches analyzing the portion of the image includes: analyzing the portion of the image using pixel analysis (see e.g. Para [16] – “In an example of this method, the image analysis operation computes a measurement based on the pixel values in the region of interest, where the measurement is responsive to some appropriate characteristic of a visible feature of the object. The measurement is converted to a logic value by a threshold operation, and the logic values obtained from the regions of interest are combined to produce the evidence for the frame. The logic values can be binary or fuzzy logic values, with the thresholds and logical combination being binary or fuzzy as appropriate.”).
With respect to dependent claim 5, Silver teaches analyzing the portion of the image includes: determining whether the portion of the image includes a barcode (see e.g. Para [19] – “The above-described vision detectors, as well as other machine vision applications, such as readers of symbology (barcodes, etc.), inspection tools and facial identification systems, are generally set up, monitored, adjusted and "debugged" using Human-machine interfaces (HMIs) that employ a graphical user interface (GUI).”).corresponds to at least one of a pattern matching tool or an edge detection tool (see e.g. Para [106] [131]).
With respect to dependent claim 8, Silver teaches analyzing the portion of the image includes: detecting at least one edge within the portion of the image; and in response to detecting the at least one edge, determining that the corresponding tool corresponds to an edge detection tool (see e.g. Para [70] [80] – “A Contrast Detector 442 measures contrast in the ROI. An Edge Detector 444 measures the extent to which the ROI looks like an edge in a specific direction.”” The exemplary object, represented by the image 500 of the object in this example contains six visible features to be inspected, corresponding to the two Locators and four Detectors now further described. One Locator 520 is used to detect and locate the top edge of the object, and another Locator 522 is used to detect and locate the right edge.”).
With respect to dependent claim 11, Silver teaches computer system for facilitating selection of tools for one or more machine vision jobs, the computer system comprising: one or more processors; and a non-transitory program memory communicatively coupled to the one or more processors and storing executable instructions that, when executed by the one or more processors, cause the computer system to: 
display, via a display screen, an interactive graphical user interface (GUI) of an application (see e.g. Para [20]), the application configured to generate job scripts for imaging devices to execute and the application operating in a job construction mode (see e.g. Para [125][131]); display, within the interactive GUI, an image; detect a selection of a portion of the image (see e.g. Para [86]); analyze the portion of the image to determine a corresponding tool for processing the portion of the image; and display, within the interactive GUI, a user-selectable option to add the corresponding tool to a machine vision job (see e.g. Para [106]).  
With respect to dependent claim 12, Silver teaches the instructions further cause the computer system to: detect a selection of the user-selectable option to add the corresponding tool to the machine vision job; add, in response to the selection of the user-selectable option, the corresponding tool to a job flow of the machine vision job; and 32Docket No. 153834US01 display, within the interactive GUI, the corresponding tool within the job flow (see e.g. Para [106][131]).  
With respect to dependent claim 13, Silver teaches detect a selection of a second user-selectable option to deploy the machine vision job; in response to detecting the selection of the second user-selectable option, generate a job script an imaging device can execute to perform the machine vision job, the job script including computer-readable instructions corresponding to tools within the job flow, wherein the tools include the corresponding tool; and transmitting the job script to the imaging device for execution (see e.g. Para [106][107][131]). 
With respect to dependent claim 14, Silver teaches the instructions cause the computer system to analyze the portion of the image by analyzing the portion of the image using pixel analysis (see e.g. Para [16]).  
With respect to dependent claim 15, Silver teaches the instructions cause the computer system to analyze the portion of the image by determining whether the portion of the image includes a barcode (see e.g. Para [19]).
With respect to dependent claim 20, Silver teaches tangible, non-transitory computer-readable medium storing executable instructions for facilitating selection of tools for one or more jobs that, when executed by at least one processor of a computer system, cause the computer system to: display, via a display screen, an interactive graphical user interface (GUI) of an application (see e.g. Para [20]), the application configured to generate job scripts for imaging devices to execute and the application operating in a job construction mode (see e.g. para [125][131]); display, within the interactive GUI, an image; detect a selection of a portion of the image; analyze the portion of the image to determine a corresponding tool for processing the portion of the image; and display, within the interactive GUI, a user-selectable option to add the corresponding tool to a machine vision job (see e.g. Para [106]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Silver.
With respect to dependent claim 6, Silver teaches analyzing the portion of the image includes: in response to determining that the portion of the image includes a barcode (see e.g. Para [19]). Silver does not expressly show determining that the corresponding tool corresponds to a barcode scanning tool.  However, it would have been obvious to one of ordinary skill in the art to modify the method, as disclosed by Silver, to include this feature.  Silver expressly teaches bar-code detection and analysis.  Further, machine vision applications that trigger identification and decode 1-D and 2-D code was well-known.
Claim 16 is rejected for the similar reasons discussed above with respect to claim 6.
Claims 7 and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Silver in view of Tessadro (hereinafter Tessadro) U.S. Patent Pub. No. 2003/0095710.
With respect to dependent claim 7, Silver does not expressly show analyzing the portion of the image includes: in response to determining that the portion of the image does not include a barcode, determining that the corresponding tool corresponds to at least one of a pattern matching tool or an edge detection tool. However, Tessadro teaches using edge detection tool to identify area of interest (see e.g. para [100]).  Therefore, if it is determined that image does not include a barcode, it would have been obvious to use alternative methods such as edge detection tool.  Both Tessadro and Silver are directed to machine vision methods.  Accordingly, it would have been obvious to the skilled artisan before the effective filing date of the claimed invention having Tessadro and Silver in front of them to modify the system of Silver to include the above feature.  The motivation to combine Silver and Tessadro comes from Tessadro.  Tessadro discloses the motivation to use edge detection tool to identify area of interest (see e.g. para [100]).
 Claim 17 is rejected for the similar reasons discussed above with respect to claim 7.
Claims 9 and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Silver in view of Yu et al. (hereinafter Yu) U.S. Patent Pub. No. 2003/0095700.
With respect to dependent claim 9, Silver does not expressly show analyzing the portion of the image includes: performing edge detection on the portion of the image; and in response to determining, based on the edge detection, that the image depicts a two-dimensional object, determining that the corresponding tool corresponds to an edge detection tool.  However, Yu shows that similar feature was known in the art (see Para [2][3]). Both Yu and Silver are directed to machine vision methods.  Accordingly, it would have been obvious to the skilled artisan before the effective filing date of the claimed invention having Yu and Silver in front of them to modify the system of Silver to include the above feature.  The motivation to combine Silver and Yu comes from Yu.  Yu discloses the motivation to use edge detection tool on a two-dimension object (see e.g. para [2][3]).
 Claim 18 is rejected for the similar reasons discussed above with respect to claim 9.
Claims 10 and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Silver in view of Lee et al. (hereinafter Lee) U.S. Patent Pub. No. 2004/0057621.
With respect to dependent claim 10, Silver does not expressly show analyzing the portion of the image includes: performing edge detection on the portion of the image; and in response to determining, based on the edge detection, that the image depicts a three-dimensional object, determining that the corresponding tool corresponds to a pattern matching tool. However, Lee teaches similar feature was known in the art (see Para [2] [3] [51]). Both Lee and Silver are directed to machine vision methods.  Accordingly, it would have been obvious to the skilled artisan before the effective filing date of the claimed invention having Lee and Silver in front of them to modify the system of Silver to include the above feature.  The motivation to combine Silver and Lee comes from Lee.  Lee discloses the motivation to use edge detection tool on a three-dimension object (see e.g. para [2][3][51]).
Claim 19 is rejected for the similar reasons discussed above with respect to claim 10.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also  Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005);  Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEIYONG WENG whose telephone number is (571)270-1660.  The examiner can normally be reached on Mon.-Fri.  8 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Renee Chavez, can be reached on (571) 270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/PEI YONG WENG/Primary Examiner, Art Unit 2179